

117 S21 IS: To extend the period of the temporary authority to extend contracts and leases under the ARMS Initiative.
U.S. Senate
2021-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 21IN THE SENATE OF THE UNITED STATESJanuary 22, 2021Ms. Ernst (for herself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo extend the period of the temporary authority to extend contracts and leases under the ARMS Initiative.1.Extension of period of temporary authority to extend contracts and leases under the ARMS InitiativeSection 343 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 7554 note) is amended by striking the date that is five years after the date of the enactment of this Act and inserting November 25, 2025,. 